PEE CUEIAM.
On April 28, 1965, this court entered the following Memo Opinion:
“Petition for writ of habeas corpus filed by Oliver Ameline, an inmate of the Montana State Prison, appearing pro se.
“Petitioner alleges that upon his arraignment and plea of guilty he was denied counsel; that he never waived counsel; that he did not know he was entitled to counsel; that by reason thereof his constitutional rights have been violated. No record of the proceedings is furnished by petitioner nor is such record available in this court but exists in the district court. To aid the court to weigh the contentions made by petitioner,
“IT IS OEDEEED that such petition and supporting papers be referred to the Clerk of the District Court of Cascade County, Montana, to be by him referred to the proper district judge *457with request of such judge that he advise what the records of his court disclose as to the contentions made by petitioner.”
Our request has been complied with and we have the court minutes and transcript of the proceedings, together with the judgment roll, in this matter.
The district judge entered this order on May 3,1965:
“In accordance with the Order of the Supreme Court in the above-entitled matter made on the 28th day of April, 1965, there is herewith submitted to the said Court a complete copy of the transcripts, judgment roll and minutes of the Court in the above-entitled cause, a copy of which has been furnished the defendant.
“The transcript specifically, at page 2, lines 6 through 20, refutes the contention of the defendant that he was not advised of his right to counsel and did not know of such right.”
The reference to the transcript reads:
“Mr. Ameline, do you have an attorney to represent you? “THE DEFENDANT: No, I don’t.
“THE COURT: Do you have funds to employ an attorney? “THE DEFENDANT: No, I haven’t.
“THE COURT: So, you understand, if you haven’t funds and you desire an attorney to represent you, the State of Montana will appoint an attorney to defend you. You understand that?
“THE DEFENDANT: Yes.
“THE COURT: Do you want an attorney to represent you? “THE DEFENDANT: No, Your Honor.”
The court minutes as to the first appearance of Ameline before the district court in pertinent part reads:
“# * # defendant stated to court that he did not desire an attorney to represent him herein # *
The record thus discloses that petitioner’s allegations as to denial of counsel are false; further that he was advised of his right to counsel and waived such right.
The petition for writ of habeas corpus is denied and the proceeding is dismissed.